DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 09/24/2021 have been entered. Claims 1-8 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai (US 2016/0146993) in view of Lin (US 2012/0162960).
Regarding claim 1, Kumagai discloses an antireflection film (see Fig 1; Para [0021]; 4A, dielectric multilayer coating contains an antireflection layer making the coating antireflection ) provided on an optical substrate (substrate, 1), comprising: a reflectivity adjusting film (see Fig 1; film referred to as first three layers of 4A from top to bottom) including a first layer (see Fig 1; first layer of material 2 is third layer of 4A from surface meeting 5A), a second layer that is disposed closer to a surface of the antireflection film than the first layer is and has a refractive index higher than a refractive index of the first layer (see Fig 1; Para [0017]; second layer is of material 3 refers to second layer from the surface with layer 5A; second layer is a high index of refractive layer while first layer is a low index of refraction layer), and a third layer that is disposed closer to the surface than the second layer is and has a refractive index lower than a refractive index of the second layer (see Fig 1; Para [0017]; third layer is equivalent to first layer of 4A which makes contact with layer 5A; layer is disposed closest to surface and has an index less than the second layer); and a photocatalyst film (see Fig 1; Para [0040-41]; photocatalyst film comprising 15 layers of 4A starting at a bottom layer meeting the substrate) including one or more photocatalytically active layers containing titanium dioxide (see Fig 1; Para [0040-41, 0094]; photocatalytically active layers include layers contain titanium dioxide), 
Lin discloses an antireflection film (see Fig 2) wherein the surface is exposed to air (see Fig 2; Para [0045-0046]; surface of photocatalytic layer is exposed to air). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Kumagai with wherein the optical substrate is a lens of Lin for the purpose of improving the weather resistance capabilities of the lens so as to maintain a clear image.
Regarding claim 2, Kumagai in view of Lin discloses the antireflection film according to claim 1 (Kumagai: see Fig 1), wherein the total thickness of the photocatalytically active 
Regarding claim 3, Kumagai in view of Lin discloses the antireflection film according to claim 2 (Kumagai: see Fig 1), wherein the photocatalyst film includes one photocatalytically active layer (Kumagai: see Fig 1; Para [0007]; at least one layer is a photocatalytically active layer). 
Regarding claim 4, Kumagai in view of Lin discloses the antireflection film according to claim 1 (Kumagai: see Fig 1), wherein a crystal structure of the titanium dioxide contained in the photocatalytically active layer is an anatase structure (Kumagai: see Fig 1; Para [0094]; anatase-type titanium dioxide to be used for higher catalytic activity).
Regarding claim 5, Kumagai in view of Lin discloses the antireflection film according to claim 1 (Kumagai: see Fig 1), wherein the photocatalytically active layer further contains one or more kinds of elements selected from the group consisting of nitrogen, sulfur, chromium, antimony, and cerium (Kumagai: see Fig 1; Para [0133]; sulfuric acid may be added to layer as pH adjuster). 
Regarding claim 6, Kumagai in view of Lin discloses the antireflection film according to claim 1 (Kumagai: see Fig 1), wherein the third layer is formed of silicon dioxide and forms the surface (Kumagai: see Fig 1; Para [0114-115]; third layer comprising low refractive index Silicon dioxide). 
Regarding claim 7, Kumagai in view of Lin discloses an optical member (Kumagai: see Fig 1) comprising: an optical substrate (Kumagai: see Fig 1; substrate 1); and the 
Regarding claim 8, Kumagai in view of Lin discloses the antireflection film according to claim 7 (Lin: see Fig 3) wherein the optical substrate is a lens (Lin: see Figs 1B and 3; Para [0030]; optical substrate is a lens). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872